DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 8,247,763 B2) in view of Green (US 20140048702 A1) and in further view of Yamamoto (US 20090266983 A1).
Regarding claim 1, Izumi teaches a mass spectrometer including an ion trap (2, figure 1) configured to capture an ion by a radio-frequency electric field and a time-of-flight mass analyzer (3) configured to perform a mass spectrometric analysis on an ion ejected from the ion trap, the mass spectrometer configured to repeatedly perform an operation of capturing an ion originating from an ion trap, ejecting the ion from the ion trap and analyzing the ion with the time-of-flight mass analyzer (column 3 lines 11-18), and the mass spectrometer comprising:
A capturing voltage generator (main voltage generator 5) configured to apply an ion capturing radio-frequency voltage (rectangular wave radio frequency voltage, 
An ejecting voltage generator (auxiliary voltage generator 6) configured to apply an ion-ejecting voltage (expelling voltage, column 3 lines 23-26) to at least one of the electrodes (auxiliary electrodes 21 and 23) forming the ion trap, where a phase of the ion-ejecting voltage is synchronized with a phase of the radio-frequency voltage (figure 3);
A controller (7) configured to control the capturing voltage generator and the ejecting voltage generator.
Izumi does not teach that the controller is configured so as to introduce an ion to be subsequently analyzed into the ion trap, and capture the ion within the ion trap, while performing the mass spectrometric analysis in the time-of-flight mass analyzer for an ion already ejected from the ion trap.
Green teaches a mass spectrometer having an ion trap and an analyzer in which an ion to be subsequently analyzed is introduced into and captured in the ion trap while the mass spectrometric analysis is performed for an ion already captured in the trap (paragraph 7, “ions arriving at the trap during the analysis time may be accumulated within the ion trap ready for the next analysis period”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to perform ion trapping of analyte ions during analysis of previous ions as taught by Green, as a known means of increasing the duty cycle for ion trap-TOF analyzers (analyzer subsequent to ion trap may be for time-of-flight analysis, Green paragraph 7) with predictable results.

	Yamamoto teaches an ion trap-TOF mass spectrometer which has a blank signal acquirer (noise component data reading/adding processor 405) configured to acquire a blank signal over a predetermined time range within a measurement window (extracting noise data from time range within ejection window, paragraph 21;  times T1 or T3, fig. 4) and to subtract the blank signal data from signal intensity data in accordance with a lapse time (noise removing step, paragraph 11) and create a mass spectrum based on the signal intensity data after noise removal (spectrum creating step, paragraph 12).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to have the background subtraction method 
	Regarding claim 2, Izumi teaches that the ion-capturing radio-frequency voltage is a rectangular voltage.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Green and Yamamoto and in further view of Takeshita (US 20110248161 A1).
	Regarding claims 3 and 4, Izumi, Green and Yamamoto teach all the limitations of claims 1 and 2 as described above.  Izumi, Green and Yamamoto do not teach that the time-of-flight mass analyzer is a multi-turn time of flight analyzer configured to make an ion repeatedly fly in a substantially identical flight orbit a plurality of times.
	Takeshita teaches an ion trap-TOF mass analyzer (figure 1) having a multi-turn time of flight analyzer configured to make an ion repeatedly fly in a substantially identical flight orbit a plurality of times (paragraph 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to have the multi-turn time of flight analyzer taught by Takeshita, as a matter of substituting a known type of TOF mass spectrometer which can provide a mass spectrum with high resolution over a wide mass range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881